DETAILED OFFICE ACTION

Applicant's elections with traverse of Group I invention and SEQ ID NO:44 filed on 03 February 2021 is acknowledged.  The traversal is on the ground(s) that there exists no undue administrative burden for the Examiner to search and consider all claims in their entirety.  
This is not found persuasive because it is merely conclusory. Applicant has given no reasons why a search of all pending claims would not be undue burden. By contrast, the restriction requirement mailed on 12/3/2020 provides the reasons why a search of all pending claims would be unduly burdensome, which applicant has not convincingly rebutted.
The requirement is still deemed proper and is therefore made FINAL.
Further, applicant is advised that the sequence restriction (SEQ ID NOs) is not a species election requirement; rather, it is a restriction requirement, which is clearly stated on pages 2-3 of the last Office Action mailed on 12/3/2020.  
Currently, claims 1-13 are pending, and claims 1-6 are under examination to the extent that they read on the elected sequences. Claims 7-13 are withdrawn from further consideration as being drawn to a non-elected invention. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 5/17/2019 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application claims benefit of U.S. applications 15/658,929 filed 07/25/2017, and 14/649,714, which is a national stage entry (371) of PCT/CN2012/001629 with the international filing date of 12/05/2012, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed.  

Claims
Claims 4 and 5 are objected to for encompassing a non-elected subject matter: SEQ ID NOs other than SEQ ID NO:10 (claim 4) and SEQ ID NO:30 (claim 5), which are parts of the elected SEQ ID NO:44.  The applicant is required to amend the claims to read only upon the elected invention.

Claim 6 is objected to for the following informalities, appropriate correction is required for each item:
Claim 6 recites “has an amino acid sequence of SEQ ID NO: 44”; the following is suggested: “comprises the amino acid sequence of SEQ ID NO: 44”.

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description 
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-5 encompass “a receptor binding domain thereof” of SDF-1 and “a receptor binding domain thereof” of IL-2 (claim 1, for example); “a homolog thereof, and an analog thereof” of SEQ ID NO:10 (claim 4); and “a homolog thereof, and an analog thereof” of SEQ ID NO:30 (claim 5).  However, while the specification teaches the chSDF-1 of SEQ ID NO:10 and the chIL-2 of SEQ ID NO:30, no receptor binding domain thereof or homolog thereof and an analog thereof of either SEQ ID NO:10 or SEQ ID NO:30 meeting the limitations of the claims was ever identified or particularly described.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement."  “[A]pplicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991). 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Sufficient description of a genus requires the disclosure of either (1) a representative number of species falling within the scope of the genus or (2) description of structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.  In the instant case, neither is disclosed in the specification.  Further, there is no way for one skilled in the art to predict a structure of “a receptor binding domain thereof” or “a homolog thereof, and an analog thereof”, and the specification provides no guidance regarding the structural and functional correlation for the SDF-1 of SEQ ID NO:10 and the IL-2 of SEQ ID NO:30.  As such, the skilled artisan cannot envision the detailed chemical structure of the encompassed “receptor binding domain thereof” or “a homolog thereof, and an analog thereof”, therefore conception is not achieved regardless of the complexity or simplicity of making a polypeptide or a polypeptide variant.  "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly,119 at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id.  Based on the lack of knowledge of structural and functional relationship and the unpredictable nature of the invention, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of the receptor binding domain of a SDF-1 or an IL-2, or a homolog thereof, and an analog thereof of SEQ ID NO:10 or 30.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only the fusion protein comprising the specified sequences of SEQ ID NO:10 and 30 (elected) or the fusion protein comprising the amino acid sequence of SEQ ID NO:44, but not the full breadth of the claims (“a receptor binding domain thereof”, or “a homolog thereof, and an analog thereof”) meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Rejections Over Prior Art:
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Galipeau et al. (US 2005/0053579 A1, 3/10/2005; provided by applicants).
Galipeau discloses an immuno-therapy conjugate which comprises a formula A-c-B, wherein A and B are different, and selected from the group consisting of cytokines, chemokines, interferons, their respective receptors or a functional fragment thereof; and c is a linker (abstract, and pages 1-2, [0012]-[0015], for example).  Further, Galipeau teaches that the cytokine is selected from, among others, IL-2; and the chemokine is selected from, among others, CXCL12 (page 2, [0016] and [0017]).  Note, CXCL12 is also known SDF1, respectively.  Thus, Galipeau’s A-c-B immuno-therapy conjugate includes IL-2 and CXCL12/ SDF1 fusion protein.
Therefore, the reference anticipates claims 1 and 2.  Note, with respect to the functional limitation of “wherein the chemokine polypeptide and the cytokine polypeptide have a common target cell, and the fusion protein has an improved chemokine activity …” in claim 1, such would be the inherent properties of the fusion protein because Galipeau’s A-c-B immuno-therapy conjugate of the IL-2 and CXCL12/ SDF1 fusion protein meets the structural limitations of the claim.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galipeau et al. (US 2005/0053579 A1, 3/10/2005; provided by applicants), as applied to claims 1 and 2 above, and further in view of Tan et al. (US 2003/0103938, 6/5/2003), and Arai et al. (Protein Eng. 2001 Aug; 14(8):529-32; provided by applicants).
The teachings of Galipeau are reviewed above.  Galipeau does not specifically teach that the linker is a hydrophilic helical peptide linker (claim 3).
Arai teaches design of the linkers for a bifunctional fusion protein, wherein the flexibility and hydrophilicity of the linker were important not to disturb the functions of the domains; and that simple linking of the two moieties by a flexible linker is not sufficient sometimes in retaining the functional activity (binding activity, as an example) of the fused protein, and the loss of the functional (binding) activity of could be envisaged due to some sort of interaction and interference between the two moieties (page 529, the paragraph bridging the two columns).  Further, Arai teaches the linkers comprising a monomeric hydrophilic α-helix, such as A(EAAAK)nA (n=2–5) (for example, AEAAAKEAAAKEAAAKA (abstract, and page 529, 2nd column, 2nd paragraph), and the results indicating that the helical linkers can effectively separate the domains of fusion proteins and the distance between the domains can be controlled by changing the repetitions of the EAAAK motif, suggesting the potential of the helical linkers as first candidates for its building block, especially for a multi-functional fusion protein (page 531, 2nd column, last paragraph).  
Tan teaches a pharmaceutical composition comprising IL-2 and SDF-1, which can be used for treating a Th2 cell-related disease (page 2, [0020] and [0022], for example).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a A-c-B fusion protein, comprising a cytokine such as IL-2, and chemokine such as CXCL12/SDF1, wherein the linker c is a hydrophilic α-helical linker, following the teachings of Galipeau, Arai, and Tan.  The person of ordinary skill in the art would have been motivated to make the fusion protein comprising an IL-2 and a SDF1 for disease treatment (by Galipeau and Tan), and reasonably would have expected success because Galipeau has demonstrated the success in making a A-c-B fusion protein comprising IL-2 and GM-CSF (page 4, [0076], for example); Arai has demonstrated the success in making a bi-functional fusion protein using a hydrophilic α-helical linker; and making a fusion protein is routine in the art.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galipeau et al. (US 2005/0053579 A1, 3/10/2005; provided by applicants), Tan et al. (US 2003/0103938, 6/5/2003), and Arai et al. (Protein Eng. 2001 Aug; 14(8):529-32; provided by applicants), as applied to claims 1-3 above, and further in view of Stebler et al. (Dev Biol. 2004 Aug 15;272(2):351-61; provided by applicants), and Tsai et al. (Q5UB38_CHICK, 12/7/2004; provided by applicants). 
The teachings of Galipeau, Tan and Arai are reviewed above.  None of the references teaches the specific SEQ ID NOs as recited in claims 4-6: the chemokine polypeptide of SEQ ID NO:10 (chicken SDF-1) (claim 4), the cytokine polypeptide of SEQ ID NO:30 (chicken IL-2) (claim 5), and the fusion protein thereof comprising the fusion polypeptide of SEQ ID NO:44 (claim 6), for example.  
Stebler teaches a chicken SDF-1 (accession number Q6T7C0_CHICK), which amino acid sequence is 100% identical to the present SEQ ID NO:10, wherein amino acids 1-21 represent the signal peptide of the SDF-1 (page 353, Fig. 1).
Tsai teaches a chicken IL-2 with the accession number Q5UB38, which amino acid sequence is 100% identical to the present SEQ ID NO:30, wherein amino acids 1-22 represent the signal peptide.
With respect to claims 4-6, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to make a chicken fusion protein comprising Stebler’s chicken SDF-1 (mature form), Arai’s hydrophilic α-helical linker, and Tsai’s chicken IL-2 (mature form (without the signal sequence)), following the teachings of the prior art references.  The person of ordinary skill in the art would have been motivated to make the fusion protein for the potential use in treating disease in chicken, and reasonably would have expected success because making a fusion protein is routine in the art.  Note, the fusion protein of SEQ ID NO:44 comprises, from N- to C-terminal, the chicken SDF-1 (taught by Stebler; the mature form), the linker (taught by Arai), and the chicken IL-2 (taught by Tsai; the mature form).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.




Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
2/24/21